Title: From John Adams to Seventy-Six Association, 8 August 1818
From: Adams, John
To: Seventy-Six Association



Gentlemen
Quincy Aug 8. 1818

I thank you for your favour of 24th: July & the oration enclosed. The respected name of the orator excited high expectations which upon repeated perusals have not been disappointed
To point out the beauties of this composition would be to transcribe it but the animated Eulogium on the Heroes of the last war by sea & by land made the deepest impression on my head and heart.
Allow me to present you a production of Massts I shall not make a comparrison least I should be suspected of partiality for South Carolina
Thatt Mr: Pinkney and Mr: Everett will meet hereafter in the service of their country I doubt not. That they may be cordial friends in support of the Union prosperity and Solid glory of their country is the sincere Wish and hope of Gentlemen
Your most obliged & humble Servant
John Adams